DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant elected claims 1-8 and 14-20 without traverse.  Claims 9-13 are accordingly withdrawn from consideration.

EXAMINER’S AMENDMENT
	Claims 9-13 are cancelled as non-elected without traverse, since the elected claims 1-8 and 14-20 are allowable.

Allowable Subject Matter
Claims 1-8 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of limitations now recited in independent claims 1 and 14.  The closest found prior art of record appears to be USPN 2019/0220746 to Liu et al.  Liu discloses a system for training a neural network using multiple input training images by calculating loss values (paragraphs [0004]-[0007] and [0012], and Figs. 2A and 4A).  Liu also teaches that image patches are used in the training of the neural network for transferring style characteristics (Figs. 4A and 8).  However Liu does not teach or fairly suggest the specific steps of:
obtain a low quality input image patch and a high quality input image patch;
obtain a low quality output image patch by inputting the low quality input image patch to a first neural network model; 
obtain a high quality output image patch by inputting the high quality input image patch to a second neural network model; and 
train the first neural network model based on a loss function set to reduce a difference between the low quality output image patch and the high quality input image patch, and a difference between the high quality output image patch and the high quality input image patch, wherein the second neural network model is identical to the first neural network model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669